DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawing Objections
The drawings are objected as failing to comply with 37 CFR 1.84 because:
FIG. 1B:  "AIMUTH" should be replaced by --AZIMUTH--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
In ¶1, the patent number of the parent application should be added.
In ¶113, what CDF stands for should be included.
Appropriate correction is required.  

Claim Objections
Claim(s) 14 is/are objected to under 37 CFR 1.75 because of the following informalities:  
	In line 3, "," should be replaced by --;--.
Appropriate correction is required.


	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-7, 9, and 14-20 is/are rejected under 35 U.S.C. 112(b)/2nd ¶, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
(a) In claim 1, line 11, the term “generally opposite” is used.  According to MPEP 2173.05(b):  “When a term of degree is presented in a claim, first a determination is to be made as to whether the specification provides some standard for measuring that degree. If it does not, a determination is made as to whether one of ordinary skill in the art, in view of the prior art and the status of the art, would be nevertheless reasonably apprised of the scope of the invention. Even if the specification uses the same term of degree as in the claim, a rejection may be proper if the scope of the term is not understood when read in light of the specification. While, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112[(b)/2nd ¶] is proper. See In re Wiggins, 179 USPQ 421 at 423.” (emphasis added).
It is unclear what standard there is for measuring how close parallel a side must be to be considered “generally” opposite.  Since there is no basis disclosed for determining this, the scope of the claim(s) is unclear and a rejection under 35 U.S.C. 112(b)/2nd ¶ is proper.
Claims 1, 14, and 16 use "generally opposite" in a similar manner.  Claims 2-7 are dependent upon claim 1 and claims 15-20 are dependent upon claim 14.
(b) In claim 9, line 3, the term “approximately” is used.  According to MPEP 2173.05(b):  “When a term of degree is presented in a claim, first a determination is to be made as to whether the specification provides some standard for measuring that degree. If it does not, a determination is made as to whether one of ordinary skill in the art, in view of the prior art and the status of the art, would be nevertheless reasonably apprised of the scope of the invention. Even if the specification uses the same term of degree as in the claim, a rejection may be proper if the scope of the term is not understood when read in light of the specification. While, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112[(b)/2nd ¶] is proper. See In re Wiggins, 179 USPQ 421 at 423.” (emphasis added).
It is unclear what standard there is for measuring how close to 180 degrees a direction must be to be considered “approximately” 180 degrees.  Since there is no basis disclosed for determining this, the scope of the claim(s) is unclear and a rejection under 35 U.S.C. 112(b)/2nd ¶ is proper.
(c) Claim 19, line 2 recites "a third group of radiating elements".  However, "a third group of radiating elements" was previously recited in parent claim 14, line 4.  It is unclear whether the same group of radiating elements or another group of radiating elements is being referred to.
(d) Claim 19, line 3 recites "a fourth group of radiating elements".  However, "a fourth group of radiating elements" was previously recited in parent claim 14, line 5.  It is unclear whether the same group of radiating elements or another group of radiating elements is being referred to.
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 2729936 Y, where all references are to the attached English Translation) in view of Wong (US 8,548,525 B2).
In regard to claim 1, Jiang discloses a base station antenna (Fig. 3) [where 基站 at the bottom is Chinese for "base station"], comprising: 
a first linear array of radiating elements that are mounted in front of a first backplane (array 1, Fig. 3); 
a second linear array of radiating elements that are mounted in front of a second backplane (array 2, Fig. 3); 
a third linear array of radiating elements that are mounted in front of a third backplane (array 3, Fig. 3); 
a fourth linear array of radiating elements that are mounted in front of a fourth backplane (array 4, Fig. 3); 
a first feed network that is coupled to the first and third linear arrays of radiating elements (feed network connecting arrays 1 and 3 to the base station, i.e., the leftmost feed in Fig. 3); and 
a second feed network that is coupled to the second and fourth linear arrays of radiating elements (feed network connecting arrays 2 and 4 to the base station, i.e., the fifth feed from the left in Fig. 3).
Jiang fails to disclose the first linear array of radiating elements is positioned generally opposite the third linear array of radiating elements, and the second linear array of radiating elements is positioned generally opposite the fourth linear array of radiating elements.
Wong teaches that it is known for base station antennas to have four sides (210, Fig. 2).
Thus, these two elements were art-recognized equivalents at the time of the invention.  One of ordinary skill in the art would have found it obvious before the effective filing date of the invention to substitute a four-sided base station antenna for the six-sided base station antenna of Jiang.  Additionally, this is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known base station antennas, it would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to substitute one for the other to achieve the predictable result of acting as an antenna for a base station.
In the combination, there will be no array 5 and 6 in Fig. 1 or 3 of Jiang, which results in the the first linear array of radiating elements in Jiang positioned generally opposite the third linear array of radiating elements, and the second linear array of radiating elements in Jiang positioned generally opposite the fourth linear array of radiating elements.  See Fig. 1 of Jiang.
In regard to claim 2, in the combination, where the first and third linear arrays of radiating elements are fed by the same first feed network, and thus each array will generate a first antenna beam pattern out from the array that together form a peanut-shaped cross-section in the azimuth plane, and the second and fourth linear arrays of radiating elements are formed by the same second feed network, and thus each array will  generate a second antenna beam pattern out from the array that together a peanut-shaped cross-section in the azimuth plane.
In regard to claim 14, Jiang discloses a base station antenna (Fig. 3) [where 基站 at the bottom is Chinese for "base station"], comprising: 
a first group of radiating elements that are mounted in front of a first backplane (array 1, Fig. 3); 
a second group of radiating elements that are mounted in front of a second backplane (array 3, Fig. 3); 
a third group of radiating elements that are mounted in front of a third backplane (array 2, Fig. 3); and 
a fourth group of radiating elements that are mounted in front of a fourth backplane (array 4, Fig. 3); 
wherein the first and second backplanes face in different directions (arrays 1 and 3, Fig. 1), 
wherein the third and fourth backplanes face different directions (arrays 2 and 4, Fig. 1), 
wherein the first and second groups of radiating elements are coupled to a first port of a radio via a first feed network (feed network connecting arrays 1 and 3 to the base station, i.e., the leftmost feed in Fig. 3),
wherein the third and fourth groups of radiating elements are coupled to a second port of the radio via a second feed network (feed network connecting arrays 2 and 4 to the base station, i.e., the fifth feed from the left in Fig. 3).
Jiang fails to disclose the first group of radiating elements is positioned generally opposite the second group of radiating elements.
Wong teaches that it is known for base station antennas to have four sides (210, Fig. 2).
Thus, these two elements were art-recognized equivalents at the time of the invention.  One of ordinary skill in the art would have found it obvious before the effective filing date of the invention to substitute a four-sided base station antenna for the six-sided base station antenna of Jiang.  Additionally, this is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known base station antennas, it would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to substitute one for the other to achieve the predictable result of acting as an antenna for a base station.
In the combination, there will be no array 5 and 6 in Fig. 1 or 3 of Jiang, which results in the first group of radiating elements in Jiang positioned generally opposite the second group of radiating elements.
In regard to claim 16, in the combination, there will be no array 5 and 6 in Fig. 1 or 3 of Jiang, which results in the third group of radiating elements in Jiang positioned generally opposite the fourth group of radiating elements, and the first through fourth backplanes define a rectangular tube (e.g. as in 210, Fig. 2 of Wong).
In regard to claim 18, in the combination, where the first and second groups of radiating elements are fed by the same first feed network, and thus each array will generate a first antenna beam pattern out from the array that together form a peanut-shaped cross-section in the azimuth plane.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Wong, as applied to claim 1, above, and further in view of Barker (US 2015/0195001 A1).
In regard to claim 3, Jiang further discloses each radiating element comprises a cross-polarized radiating element that has a first radiator that is configured to transmit and receive radio frequency (“RF”) signals at a first polarization and a second radiator that is configured to transmit and receive RF signals at a second polarization that is orthogonal to the first polarization (Fig. 1-3; ¶7),
wherein the first and second feed networks are connected to the first radiators and the third and fourth feed networks are connected to the second radiator (Fig. 2) [i.e., the embodiment where both the even-numbered arrays and the odd-numbered arrays have the same polarizations, e.g., -45 degrees and 45 degrees as in Fig. 2].
Jiang fails to disclose the base station antenna further comprising: a third feed network that is coupled to the first and third linear arrays of radiating elements; and a fourth feed network that is coupled to the second and fourth linear arrays of radiating elements, wherein the first and second feed networks are connected to the first radiators and the third and fourth feed networks are connected to the second radiators [i.e. Jiang teaches the first polarization of each array in a set of arrays is fed commonly by the first feed network, but does not teach the second polarization of each array of the set of arrays is fed commonly by a third feed network].
Barker teaches a first polarization of each array is fed commonly by a first feed network, and a second of each array polarization is fed commonly by a third feed network (Fig. 6; ¶36).
Adding the third feed network to commonly feed the second polarization of each array is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a common signal is transmitted/received by the second polarization of each array rather than separate signals for each array.
In the combination, the modification will be done to each set of arrays in Jiang, such that there the odd-numbered arrays (first and third linear arrays of radiating elements) will have a first polarization fed by a first feed network and a second polarization fed by a third feed network, and the even-numbered arrays (second and fourth linear arrays of radiating elements) will have a first polarization fed by a second feed network and a second polarization fed by a fourth feed network.
In regard to claim 4, Jiang further discloses the first and third linear arrays of radiating elements are configured to generate a first antenna beam at a first polarization (e.g. 45 degrees, Fig. 2-3) and a second antenna beams at a second polarization that is opposite the first polarization (-45 degrees), and the second and fourth linear arrays of radiating elements are configured to generate a third antenna beam at the first polarization (e.g. 45 degrees, Fig. 2-3, in the embodiment when every array have +/-45 degree polarization as in Fig. 2) and a fourth antenna beams at the second polarization (-45 degrees).
In the combination, the second antenna beams are a second antenna beam and the fourth antenna beams are a fourth antenna beams (i.e. in combination with Fig. 6 of Barker).
Barker further teaches the first and third linear arrays of radiating elements are configured to operate as a two-input-two-output multi-input-multi-output (“MIMO”) antenna and the second and fourth linear arrays of radiating elements are configured to operate as a two-input-two-output MIMO antenna (¶9; ¶17).

Claim(s) 5-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Wong, as applied to claims 1 and 14, above, and further in view of Zimmerman '313 (US 2015/0295313 A1).
In regard to claim 5, Jiang fails to disclose a fifth linear array of radiating elements that are mounted in front of the first backplane; a sixth linear array of radiating elements that are mounted in front of the third backplane; and a third feed network that is coupled to the fifth and sixth linear arrays of radiating elements; wherein the first through fourth linear arrays of radiating elements are configured to transmit and receive radio frequency (“RF”) signals in a first frequency band and the fifth and sixth linear arrays of radiating elements are configured to transmit and receive RF signals in a second frequency band that is different than the first frequency band.
Zimmerman '313 teaches a fifth linear array of radiating elements that are mounted in front of the first backplane; wherein the first linear array of radiating elements are configured to transmit and receive radio frequency (“RF”) signals in a first frequency band and the fifth linear array of radiating elements are configured to transmit and receive RF signals in a second frequency band that is different than the first frequency band (Fig. 12-13; ¶2-3; ¶10; ¶42-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to provide communications at existing cellular frequency bands and provide increased communication capacity.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that communications at existing cellular frequency bands and increased communication capacity are provided.
In the combination additionally linear arrays at the second frequency would be added as necessary to linear arrays at the first frequency to provide the added capacity, such that in combination there would be a sixth linear array of radiating elements that are mounted in front of the third backplane; and a third feed network that is coupled to the fifth and sixth linear arrays of radiating elements; wherein the first through fourth linear arrays of radiating elements are configured to transmit and receive radio frequency (“RF”) signals in a first frequency band and the fifth and sixth linear arrays of radiating elements are configured to transmit and receive RF signals in a second frequency band that is different than the first frequency band.
In regard to claim 6, in the combination additionally linear arrays at the second frequency would be added as necessary to linear arrays at the first frequency to provide the added capacity, including a seventh linear array of radiating elements that are mounted in front of the second backplane; an eighth linear array of radiating elements that are mounted in front of the fourth backplane; and a fourth feed network that is coupled to the seventh and eighth linear arrays of radiating elements, wherein the seventh and eighth linear arrays of radiating elements are configured to transmit and receive RF signals in the second frequency band.
In regard to claim 7, the second and fourth backplanes would not include linear arrays of radiating elements that are configured to transmit and receive signals in the second frequency band when additional capacity is not needed for that portion of the coverage area of the base station (i.e. unnecessary changes would not be made to reduce cost).
In regard to claim 20, Jiang fails to disclose the first and second groups of radiating elements comprise respective first and second groups of low band radiating elements, the base station antenna further comprising: a first linear array of high band radiating elements that are mounted in front of a first backplane; a second linear array of high band radiating elements that are mounted in front of a second backplane; a third linear array of high band radiating elements that are mounted in front of a third backplane; a fourth linear array of high band radiating elements that are mounted in front of a fourth backplane; a first feed network that is coupled to the first and third linear arrays of high band radiating elements; and a second feed network that is coupled to the second and fourth linear arrays of high band radiating elements.
Zimmerman '313 teaches a linear array with a first group of radiating elements comprise a first group of low band radiating elements (16, Fig. 12-13), the base station antenna further comprising: a first linear array of high band radiating elements that are mounted in front of a first backplane (114, Fig. 12-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to provide communications at existing cellular frequency bands and provide increased communication capacity.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that communications at existing cellular frequency bands and increased communication capacity are provided.
In the combination groups of different frequencies would be added as necessary to each array, such that the combination would have a second low frequency group; a second linear array of high band radiating elements that are mounted in front of a second backplane; a third linear array of high band radiating elements that are mounted in front of a third backplane; a fourth linear array of high band radiating elements that are mounted in front of a fourth backplane; a first feed network that is coupled to the first and third linear arrays of high band radiating elements; and a second feed network that is coupled to the second and fourth linear arrays of high band radiating elements.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Wong, as applied to claim 14, above, and further in view of Chistyakov '585 (US 2015/0303585 A1).
Jiang and Wong fails to teach each of the first, second, third and fourth groups of radiating elements includes a single radiating element.
Chistyakov '585 teaches each of a first, second, third and fourth groups of radiating elements includes a single radiating element (Fig. 7; ¶43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to reduce the cost of the base station to not use multiple vertical antenna elements when steering in elevation is unnecessary
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that communication channels are formed that allow steering in azimuth but not in elevation.

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Wong, as applied to claims 14 and 18, above, and further in view of Jung (US 2010/0117913 A1).
In regard to claim 17, Jiang fails to disclose the third and fourth groups of radiating elements are vertically separated from the first and second groups of radiating elements.
Jung teaches arrays with groups of radiating elements are vertically separated from each other (1120, Fig. 8) to allow the antenna system to adaptively cope with changes in a communication environment provide high performance (¶7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to allow the antenna system to adaptively cope with changes in a communication environment provide high performance.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being allowing the antenna system to adaptively cope with changes in a communication environment provide high performance.
	In the combination, each array would have multiple groups vertically separated from each other, e.g. a third group vertically separated from a first group and a fourth group vertically separated from a second group.
In regard to claim 19, Jiang fails to disclose a third group of radiating elements that are mounted in front of the first backplane; and a fourth group of radiating elements that are mounted in front of the second backplane; wherein the third and fourth groups of radiating elements are coupled to a second port of a radio via a second feed network.
Jung teaches arrays with multiple groups of radiating elements mounted in front of the same backplane (1120, Fig. 8), where each group on a backplane has its own feed network (2210, Fig. 8), in order to allow the antenna system to adaptively cope with changes in a communication environment provide high performance (¶7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to allow the antenna system to adaptively cope with changes in a communication environment provide high performance.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being allowing the antenna system to adaptively cope with changes in a communication environment provide high performance.
	In the combination, each array would have multiple groups of radiating elements mounted in front of the same backplane, e.g. a third group of radiating elements that are mounted in front of the first backplane with the first group, and a fourth group of radiating elements that are mounted in front of the second backplane with the second group.  In the combination, each group on a backplane has its own feed network, but corresponding groups on corresponding sides would be attached to the same feed network (i.e. as in Fig. 3 of Jiang), such that the third and fourth groups of radiating elements are coupled to a second port of a radio via a second feed network.
In the combination, where the third and fourth groups of radiating elements are fed by the same feed network, and thus each array will generate a first antenna beam pattern out from the array that together form a peanut-shaped cross-section in the azimuth plane.

Claim(s) 8-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chistyakov '585 (US 2015/0303585 A1).
In regard to claim 8, Chistyakov '585 discloses base station antenna (¶11), comprising: 
a first set of radiating elements that are arranged as a first linear array of radiating elements (radiating element 1, Fig. 9D) [where the disclosure states a linear array can encompass a single radiating element (¶126, final sentence)]; 
a second set of radiating elements that are arranged as a second linear array of radiating elements, the second linear array mounted opposite the first linear array and pointing in a different direction than the first linear array (radiating element 3, Fig. 9D); and 
a feed network that couples the first and second sets of radiating elements to a port of a radio (feed network beneath the radiating elements, Fig. 9D).
Chistyakov '585 fails to explicitly disclose the feed network is configured to feed the first set of radiating elements out-of-phase with respect to the second set of radiating elements.
Chistyakov '585 discloses a set of four radiating elements each of which can be fed with one of three phase settings (0/90/180 degrees, Fig. 9D).  One of ordinary skill in the art before the effective filing date of the invention would recognize that this provides a finite number of identified, predictable solutions:  Each permutation of the three phase settings applied to the four radiating elements.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try phase settings that include feeding the first set of radiating elements out-of-phase with respect to the second set of radiating elements, since doing so is choosing from a finite number of identified, predictable solutions.  One of ordinary skill in the art would have a reasonable expectation of success because each permutation would provide a different radiation pattern, and the one of ordinary skill in the art would then choose the radiation pattern that best fits their desired coverage area.
It is noted that it is clear that Chistyakov '585's invention is not limited to the explicit examples given, because the examples in Fig. 9A-9C all involve either a 0 degree or 180 degree phase shift at each of the radiating elements, but the general structural diagram of Fig. 9D illustrates the possibility of 90 degree phase shifts.
In regard to claim 9, Chistyakov '585 further discloses the first linear array points in a first direction in the azimuth plane and the second linear array points in a second direction in the azimuth plane that is rotated in the azimuth plane by approximately 180 degrees from the first direction (radiating elements 1 and 3, Fig. 9D).
In regard to claim 10, in the combination the first set of radiating elements is fed out-of-phase with respect to the second set of radiating elements by between 135 degrees and 225 degrees [in the permutations where one of radiating elements 1 and 3 are fed by a phase of 0 degrees and the other of radiating elements 1 and 3 is fed by a phase of 180 degrees].
In regard to claim 13, in the combination, where the first and third linear arrays of radiating elements are fed by the same first feed network, and thus each array will generate a first antenna beam pattern out from the array that together form a peanut-shaped cross-section in the azimuth plane, and the second and fourth linear arrays of radiating elements are formed by the same second feed network, and thus each array will  generate a second antenna beam pattern out from the array that together a peanut-shaped cross-section in the azimuth plane.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chistyakov '585, as applied to claim 10, above, and further in view of Zimmerman '313 (US 2015/0295313 A1).
Chistyakov '585 fails to disclose the first and second sets of radiating elements are configured to operate in a frequency band that is within a frequency range of between 600 MHz and 1 GHz.
Zimmerman '313 teaches a known cellular base station frequency band is within a frequency range of between 600 MHz and 1 GHz (¶2; ¶10; ¶44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the base station by allowing it to operate in an approved cellular base station frequency band frequency range.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the base station operates at known a cellular base station frequency range.
	
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chistyakov '585, as applied to claim 10, above, and further in view of Jamaly '209 (US 2018/0367209 A1).
Chistyakov '585 further discloses the feed network is a first feed network and the port of the radio is a first port of the radio and the first feed network couples the first radiators of the first and second sets of radiating elements to the first port of the radio, the base station antenna further comprising: a second feed network that couples the second radiators of the first and second sets of radiating elements to a second port of the radio, wherein the second feed network is configured to feed the second radiators of the first set of radiating elements out-of-phase with respect to the second radiators of the second set of radiating elements (feed network under radiating elements, Fig. 9D).
Chistyakov '585 fails to disclose each radiating element in the first and second sets of radiating elements is a dual-polarized radiating element that includes a first radiator that is configured to transmit and receive RF signals having a first polarization and a second radiator that is configured to transmit and receive RF signals having a second polarization that is opposite the first polarization.
Jamaly '209 teaches using a dual-polarized radiating element system to allow transmission of two signals concurrently that are polarized differently (¶26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to allow each radiating element to transmit two signals concurrently, when desired. 
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that two signals can be transmitted concurrently.

The following reference(s) is/are also found relevant:
	Liu (TW I544829 B), which teaches a four-sided antenna (Fig. 1A) and a six-sided antenna (Fig. 2A) as known alternative network device antenna configurations, where each side has a single element (Fig. 1B and 2B).
	Kijima (US 5,686,926 A), which teaches a four-sided antenna (Fig. 5-6) and a six-sided antenna (Fig. 28-29) as known alternative base station antenna configurations.
Li (CN 106099342 A), which teaches using a multiple frequency phase array antenna to increase channel capacity by covering multiple communication standards (p. 2, lines 4-8).
Petersson (WO 2015/154809 A1), which teaches vertically separated groups of antennas in an antenna array, where the groups have individual feeding networks for reception for each polarization (Fig. 1).
Chistyakov '174 (US 2016/0285174 A1), which teaches a base station with oppositely-pointing antennas generating a peanut shaped radiation pattern (Fig. 1A-1B).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Examined claim(s) 1-7 is/are rejected on the ground of non-statutory double patenting as being unpatentable over reference claim(s) 1 of US Patent No. 10,530,440 B2.
A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but an examined claim is not patentably distinct from the reference claim because the examined claim is either anticipated by, or would have been obvious over, the reference claim. See, e.g. 46 USPQ2d 1226; 29 USPQ2d 2010; 225 USPQ 645.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claim(s) is generic to all that is recited in the reference claim(s).  In other words, the reference claim(s) fully encompasses the subject matter of the examined claim(s), and therefore anticipates the examined claim(s).  (Each reference claim contains all the limitations of the corresponding examined claim, plus additional limitations.)  Since the examined claim(s) is anticipated by the reference claim(s), it is not patentably distinct from the reference claim(s).  Thus the invention of the reference claim(s) is/are in effect a “species" of the “generic" invention of the examined claim(s).  It has been held that the generic invention is anticipated by the species (29 USPQ2d 2010).  Since the examined claim(s) is anticipated (fully encompassed) by the reference claim(s), the examined claim(s) is not patentably distinct from the reference claim(s), regardless of any additional subject matter present in the reference claim(s).
The limitations of examined claims 1-7 are included in reference claim 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648



/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648